FILED
                             NOT FOR PUBLICATION                             JUN 08 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAMDIN PUREVSUREN BORJGIN,                       No. 09-71179
a.k.a. Chimmesddorj Tsendsuren,
                                                 Agency No. A095-740-394
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Damdin Purevsuren Borjgin, a native and citizen of Mongolia, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Lim v. INS, 224 F.3d 929, 933 (9th Cir. 2000), and we deny the petition

for review.

      Substantial evidence supports the agency’s determination that Borjgin did

demonstrate past persecution because the 2007 threats relating to his refusal to

participate in the money laundering scheme did not rise to the level of persecution.

See id. at 936. We reject Borjgin’s contention that the IJ disregarded evidence of

past persecution because Borjgin testified that he did not have any problems before

he left Mongolia in 1999 and he has not overcome the presumption that the IJ did

review the relevant evidence. See Larita-Martinez v. INS, 220 F.3d 1092, 1095-96

(9th Cir. 2000). Substantial evidence also supports the agency’s conclusion that

Borjgin did not demonstrate a well-founded fear of future persecution. See

Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1171-72 (9th Cir. 2006); see also

Molina-Estrada v. INS, 293 F.3d 1089, 1095-96 (9th Cir. 2002) (when a petitioner

has not established past persecution, the agency may “rely on all relevant evidence

in the record, including a State Department report, in considering whether the

petitioner has demonstrated that there is good reason to fear future persecution.”).




                                          2                                    09-71179
         Because Borjgin failed to meet the lower burden of proof for asylum, he

necessarily failed to establish eligibility for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

         Finally, substantial evidence supports the agency’s denial of CAT relief

because Borjgin failed to establish it is more likely than not he will be tortured if

returned to Mongolia. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir.

2009).

         PETITION FOR REVIEW DENIED.




                                            3                                    09-71179